IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


PUBLIC SCHOOL EMPLOYEES'                       :   No. 671 MAL 2020
RETIREMENT BOARD,                              :
                                               :
                     Petitioner                :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
              v.                               :
                                               :
                                               :
RAYMOND J. WHALEN,                             :
                                               :
                     Respondent                :


                                       ORDER


PER CURIAM

      AND NOW, this 10th day of May, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


   (1) Did the Commonwealth Court abuse its discretion and depart from accepted
       judicial practices in holding that parties to a private settlement agreement may
       dictate what constitutes “compensation” under the Public School Employees’
       Retirement Code (“Retirement Code”), 24 Pa.C.S. § 8101 et seq.?

   (2) Did the Commonwealth Court apply the wrong standard of review to the Public
       School Employees’ Retirement Board’s adjudication by not affording the
       appropriate deference to the Board’s interpretation of the elements necessary to
       establish a settlement payment as “compensation” under the Retirement Code?